Citation Nr: 1758997	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-29 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a back condition, other than myofascial pain syndrome.

2. Entitlement to service connection for a shoulder condition, other than myofascial pain syndrome. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to July 2002, October 2003 to April 2005, October 2007 to January 2008, and from January 2008 to February 2009.

These matters are before the Board of Veterans' Appeals (the Board) on appeal from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. This appeal is now in the jurisdiction of the North Little Rock, Arkansas RO.

In July 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is of record.

The Veteran's claims for entitlement to service connection for sleep apnea and myofascial pain syndrome, previously associated with this appeal stream, were granted by the RO in a July 2017 rating decision. As such, they are not in appellate status and will not be addressed here.


FINDINGS OF FACT

1. At no time during, or prior to, the course of this appeal has the Veteran been diagnosed with a back disability, other than myofascial pain syndrome.

2. At no time during, or prior to, the course of this appeal has the Veteran been diagnosed with a shoulder disability, other than myofascial pain syndrome. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a back disability have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for a shoulder disability have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). Here, the duty to notify was satisfied by letter in May 2009. See 38 U.S.C. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 
	
Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained. The Veteran was afforded a VA examination in July 2009. The Board found the examination to be inadequate and remanded this claim in February 2017 for new VA examinations and to obtain any outstanding VA and private treatment records with the assistance of the Veteran. The AOJ satisfied these directives in February 2017 by letter requesting the Veteran identify any additional private treatment records and the Veteran was afforded VA examinations in March 2017. The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's back and shoulder conditions in the examinations are adequate. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008). The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter of service connection, and that no further development of the evidentiary record in these matters is necessary. See generally 38 C.F.R. § 3.159(c)(4). The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met. Accordingly, the Board will address the merits of the claim.

Legal Criteria

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for a disability due to a disease or injury incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304. To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

In the absence of proof of a current disability, there is no valid claim of service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed OR at any time during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007). In addition, "when the record contains a recent diagnosis of a disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency." Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts

In service treatment records (STRs) dated in December 2007 the Veteran reported never being treated for a neck or back injury.

The post-deployment health assessment dated in December 2008 reflects the Veteran reported that he did not experience any back pain or muscle aches. He also reported that he did not develop any medical problems during his deployment. 

Treatment records dated in May 2009 reflect the Veteran reported back pain during a post-deployment health re-assessment.

In his May 2009 application for compensation, the Veteran stated that he had been experiencing pain and tingling in the lower shoulder area and around his shoulder blades.

VA treatment records dated in May 2009 note a normal thoracic spine study.

VA treatment records dated in June 2009 reflect the Veteran reported upper shoulder, scapula region pain and that he thought his pain was caused by carrying heavy gear during his deployment in Iraq. It was noted the Veteran had a normal cervical spine, and range of motion for his shoulders was within normal limits on all planes. Tenderness to palpation over the right levitator scapula and right upper trapezius was also noted. The Veteran was diagnosed with myofascial pain and given a trigger point injection of 2% lidocaine to his right trapezius and right levitator scapula. 

STRs dated in July 2009, while the Veteran was not on active duty, reflect the Veteran reported back pain which felt like a pinched nerve and that he was seeking treatment from VA.

The Veteran was afforded a VA examination in July 2009. The examiner noted that an x-ray of the Veteran's thoracic spine had been normal. The report noted the range of motion for the cervical spine was normal, range of motion of both shoulders was normal. It was also noted that there was no abnormal range of motion of the spine or shoulders and with repetition there was no loss in range of motion. The examiner diagnosed the Veteran with myofascial pain and stated that he did not have any other back or shoulder condition. 

VA treatment records dated in July 2009 note the Veteran reported right upper/medial shoulder blade burning, numbness, and pain at a level of 6 to 7 on a scale of 10 throughout the day when at his workstation. A diagnosis of myofascial pain syndrome was also noted.

In September 2009, VA treatment records note a diagnosis of myofascial pain.

In the October 2010 notice of disagreement (NOD) the Veteran stated that he developed shoulder and back issues after deployment in Iraq. He stated that he wore full body armor and a Kevlar helmet during 15 hour convoys while riding in a position of unnatural posturing in a cramped space that allowed for very little, if any, movement.  

During the July 2016 hearing, the Veteran testified that during his tour of duty in Iraq in 2008, he did convoy security and would wear between 50 and 80 pounds of gear for up to 15 hours a day. He further testified that he did not report his back and shoulder pain during his post-deployment assessment because he had been told that if he reported health problems, his return home would be delayed. He testified that his back and shoulder issues have persisted since his deployment.

The Veteran submitted a letter from his private physician Dr. PAT dated in October 2016 which stated "it is possible that his neck, shoulder, and arm issues are related to his wearing a pack and equipment for up to 12 hours a day when riding HumVee duty while deployed in Iraq during 2008."

The Veteran was afforded a VA examination in March 2017 for his shoulders. The examiner noted that the claims file had been reviewed. The examination report reflects that testing showed normal range of motion in both shoulders, as well as no pain or functional loss, no ankylosis, and normal strength. An x-ray was taken which showed the shoulders to be within normal limits. The examiner noted that no shoulder condition was found. The examiner did note a diagnosis of myofascial pain syndrome. 

The Veteran was also afforded a VA examination for his back condition in March 2017. The examiner noted pain in the upper back near the scapula, trigger point injections appeared to have helped and the Veteran reported discomfort medial to scapula with stretching and reaching overhead. The examiner noted a diagnosis of myofascial pain syndrome. The examination report notes normal range of motion, normal strength, and no ankylosis. An x-ray was taken which showed the spine was within normal limits. The examiner noted that no cervical condition was found.

Analysis

The threshold question is whether the Veteran has a currently diagnosed back or shoulder condition. Brammer v. Derwinski, 3 Vet. App. 223 (1992); 38 C.F.R. § 3.304(f). Although lay persons are qualified to report observable symptoms, the actual diagnosis and cause of a back or shoulder disability are complex medical questions requiring medical expertise. The evidence does not indicate that the Veteran has the education or professional training and experience of a healthcare provider and, therefore, his statements, while credible, are not qualified when it comes to diagnosing which disability may be causing pain in his back and shoulders. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board notes that the Veteran initially claimed entitlement to compensation only for a back and shoulder condition. Guided by the evidence and, in accordance with Clemons v. Shinseki, 23 Vet.App. 1 (2009), the Board recharacterized the claim to include entitlement to disability benefits for myofascial pain syndrome as well as a back condition and a shoulder condition. Clemons, 23 Vet.App. at 5 (VA must construe a service connection claim to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim).

The Veteran was afforded a VA examination in March 2017 that confirmed the diagnosis of myofascial pain syndrome with associated symptoms of pain and tingling in the upper back near the shoulder blades. The Veteran was subsequently awarded service connection for myofascial pain syndrome.  

The evidence does not indicate that the Veteran has any disability affecting his back and shoulders other than the myofascial pain syndrome, for which service connection has already been granted.  The March 2017 examiner performed a range of tests on the Veteran, reviewed the claims file and took x-rays of the Veteran's spine and shoulders, and did not diagnose any back or shoulder conditions. Furthermore, the Veteran's VA treatment records note a diagnosis of myofascial pain syndrome, without any separate back and shoulder diagnoses. In addition, the July 2009 examiner diagnosed the Veteran with myofascial pain syndrome and noted that the Veteran did not have a separate back or shoulder condition. 

[The previous Board remand found this July 2009 examination to be inadequate because the examiner provided a diagnosis of myofascial pain syndrome but did not to adjudicate the claim for service connection for myofascial pain syndrome because it did provide an opinion as to a nexus. However, the examiner reviewed the claims file, including May 2009 x-rays, and thoroughly discussed the Veteran's medical history and reports of symptoms. Therefore, the July 2009 examination is adequate to adjudicate whether a diagnosis is present in the claims currently on appeal.]

In sum, the record does not reflect a diagnosis related to the Veteran's back and shoulder pain other than myofascial pain syndrome, for which he is already service-connected.  Because there is no evidence of any currently diagnosed back or shoulder disability, there can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). Accordingly, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.

The Board is grateful for the Veteran's service to the country.


ORDER

Service connection for a back disability is denied.

Service connection for a shoulder disability is denied.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


